Citation Nr: 1034807	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-02 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headaches.

2.  Entitlement to service connection for chronic headaches, 
including as secondary to his claimed non-service-connected neck 
disorder, service-connected blood pressure, and/or a claimed 
undiagnosed illness.

3.  Entitlement to service connection for a low back disorder, 
including as secondary to a claimed undiagnosed illness.

4.  Entitlement to service connection for a right knee disorder, 
including as secondary to a claimed undiagnosed illness.

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as a neck disorder, including as secondary to a 
claimed undiagnosed illness.

6.  Entitlement to service connection for a left shoulder 
disorder, including as secondary to a claimed undiagnosed 
illness.

7.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling, prior 
to July 13, 2009.

8.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling, from 
July 13, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 
and February 1976 to February 1994.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This matter was previously before the Board in 
July 2004 and was remanded for additional development.  This 
matter again came before the Board in December 2008, and some 
issues were decided, while the matters currently on appeal were 
again remanded for additional development.  This matter was last 
before the Board in September 2009 and was remanded for Social 
Security Administration (SSA) records.  The remand instructions 
have since been accomplished and this claim is again before the 
Board.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing held at the RO in August 2008.

The issues of an increased rating for hypertension, from July 13, 
2009 , and entitlement to service connection for headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A final July 1994 rating decision denied a claim to for 
service connection for headaches.  

2.  The evidence associated with the claims file since the July 
1994 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for headaches.  

3.  The evidence of record shows that the Veteran's claimed low 
back disorder, including lumbosacral spine degenerative disc 
disease, is related to his active service.  

4.  The evidence of record shows that the Veteran's claimed right 
knee disorder, including a right knee strain, is related to his 
active service.  

5.  The evidence of record does not show that the Veteran's 
claimed cervical spine/lower neck disorder is related to his 
active service.  

6.  The evidence of record does not show that the Veteran's 
claimed left shoulder disorder is related to his active service.  

7.  The Veteran's hypertension is not manifested by diagnostic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more, prior to July 13, 2009. 


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the July 1994 rating decision is new 
and material; the claim of entitlement to service connection for 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for the establishment of service connection for 
a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  

4.  The criteria for the establishment of service connection for 
a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  

5.  The criteria for the establishment of service connection for 
a cervical spine/neck disorder, including as secondary to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  

6.  The criteria for the establishment of service connection for 
a left shoulder disorder, including as secondary to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  

7.  The criteria for an evaluation in excess of 10 percent for 
hypertension, prior to July 13, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the claim for service 
connection for headaches.  In view of the Board's decision to 
reopen the Veteran's claim, a discussion of VA's duties to notify 
and assist in regards to that claim is unnecessary.  Similarly, 
the Board is granting the claims for service connection for a low 
back disorder and a right knee disorder.  A discussion of VA's 
duties to notify and assist in regards to those claims is 
unnecessary.  
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran, 
including in July 2004, that fully addressed all four notice 
elements.  That letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

A February 2008 Memorandum indicates that the Veteran's original 
service treatment records from August 1973 until August 1975 were 
unavailable for review from the Army.  Although the Veteran was 
not officially informed that those records could not be obtained, 
the Veteran demonstrated actual knowledge of this fact and that 
he could submit alternate sources of evidence, such as lay 
evidence, including "buddy" affidavits or statements, as 
indicated by his submission of statements from friends and family 
filed in regards to claims raised during the course of the 
current appeal.  He has also submitted numerous lay statements on 
his own behalf in regards to this claim.  Additionally, he 
reported multiple times during the course of this appeal that he 
did not have any specific injury in service, but that his 
disorders were cumulatively the result of the multiple jumps he 
performed.  The Veteran's subsequent service treatment records, 
from February 1976 until February 1994 are also of record to 
indicate the Veteran's physical condition for the decades 
following the 1973 to 1975 time period.  The Veteran was not 
prejudiced by the failure to obtain such evidence, as he 
demonstrated both actual knowledge of the ability to submit 
evidence and sufficient evidence of the Veteran's physical 
condition in service is of record to make a determination of the 
claim, especially as no single injury is in question.  

With respect to the Dingess requirements, in September 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Although the notice provided was not provided until after the 
initial adjudication of the claim, the claims were subsequently 
readjudicated, most recently by a May 2010 Supplemental Statement 
of the Case.   Thus any timing error was cured by the 
readjudication of the claims.  

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, the 
Veteran has been represented by a representative in this matter.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding 
that an appellant's representation by counsel" is a factor that 
must be considered when determining whether that appellant has 
been prejudiced by any notice error").  The Veteran and his 
attorney have not indicated there is any outstanding evidence 
relevant to this claim.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 
 

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2004.  
The letter informed him that the evidence must support a 
worsening of his disability to substantiate the claim.  The 
letter also informed him of VA's duty for obtaining pertinent 
evidence under federal control and that it would aid him in 
obtaining pertinent evidence not under federal control, but that 
it was his responsibility to obtain such evidence.  A September 
2006 letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date, for Dingess purposes.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  The increased 
rating claim was subsequently readjudicated, most recently by a 
May 2010 Supplemental Statement of the Case.   Thus any timing 
error was cured by the readjudication of the claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  No additional VA medical 
records need be associated with the claims file as the Veteran 
has not indicated that they provided any medical opinions as to 
the etiology of his service connection claims and sufficient 
evidence is of record for the increased rating claim decided 
herein.  The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge and at a RO hearing.  He was also provided an 
additional 30 days to submit any additional medical evidence he 
felt to be relevant and has submitted evidence directly to the 
Board since the hearing.

In addition, he was afforded VA medical examinations, most 
recently in March 2009, which provided specific medical opinions 
pertinent to the issues on appeal.  The Board notes that a May 
28, 2010 VA Form 21-0820 noted that the Veteran reported the QTC 
had cancelled an examination and that the RO planned to schedule 
the Veteran for another examination.  No additional VA 
examination is of record and the record is unclear as to what 
issue the examination was supposed to be in reference for.  
However, the Veteran in a statement received by VA in July 2010 
reported that he did not have any additional evidence regarding 
his appeal and requested the expedited processing of his claim.  
Additionally, the Veteran received adequate VA examination 
opinions regarding his adjudicated service connection claims.  A 
new VA examination following the association of SSA records is 
also unnecessary as such records have previously been considered.  
As such, enough evidence is of record for a determination of 
those claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for headaches.  A review of the record indicates that 
the Veteran was previously denied service connection for that 
disorder in a July 1994 rating decision.  The Veteran did not 
file a Notice of Disagreement and the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the July 1994 rating 
decision consisted of service treatment records, which generally 
did not indicate any complaints of, or treatment for, headaches.  
Following his February 1994 discharge, the Veteran received a 
general VA examination in May 1994, which included a report of a 
headache located on the left side of his head.  He reported 
taking Tylenol and that he had never had headache problems in the 
past.  The May 1994 VA examiner found him to have a history of 
headaches, etiology unknown.

The July 1994 rating decision found the service treatment records 
to be negative for complaints of, or treatment for, of chronic 
headaches and that service connection was denied as the record 
did not indicate that the Veteran either incurred or aggravated a 
chronic headache disability during service.  

Subsequent to the July 1994 rating decision, the Veteran received 
a Persian Gulf examination in September 1999.  The Veteran 
complained of chronic headaches since 1991 and reported that he 
had been diagnosed with tension headaches.  More recent medical 
records are conflicting as to whether the Veteran has headaches.  
For example, the Veteran denied headaches in a February 2008 VA 
outpatient treatment record, but reported headaches in an April 
2010 private medical record, from East Metro Rheumatology.  

The Veteran also received a VA examination in March 2009, in 
which he reported having headaches since 1985 until 1986, while 
stationed in Germany.  The VA examiner opined that the Veteran 
had vascular (tension-type) headaches and that based on the 
overall evidence of record it was less likely as not that the 
Veteran's headaches are related to his hypertension.  

During his October 2003 RO hearing, the Veteran claimed that his 
headaches arose secondary to his non-service-connected neck 
disorder.  Alternatively, during his August 2008 Board hearing, 
he claimed to have headaches secondary to his service-connected 
hypertension.  The Veteran has also continued his contention that 
he has had headaches since service, as indicated in his March 
2009 VA examination, and raised a claim that his headaches are 
due to an undiagnosed illness from his two months of Gulf War 
service.

The Board notes that separate theories in support of a claim for 
a particular benefit are not equivalent to separate claims and a 
final denial on one theory is a final denial on all theories.  
See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a 
new etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or new, 
claim)). As such, new and material evidence is necessary to 
reopen a claim for the same benefit asserted under a different 
theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004). 

The March 2009 VA examination provided an etiology opinion in 
regards to his headaches claim, on a secondary basis.  The 
evidence submitted since the July 1994 rating decision is thus 
new, in that it was not previously of record, and material.  The 
March 2009 VA examination specifically addressed the etiology of 
the Veteran's claimed headaches.  The additional evidence relates 
to an unestablished fact necessary to substantiate the service 
connection claim.  Accordingly, the Board finds that the claim 
for service connection for headaches is reopened. 

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

For service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War and who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active service 
in the Southwest Asia theater of operations or to a degree of 10 
percent or more not later than December 31, 2011; and provided 
that the disability cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. § 
3.317(a)(2). Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic. 
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id. at (c).

Low Back, Neck, Left Shoulder and Right Knee Claims

The Veteran contends that he has low back, neck, left shoulder 
and right knee disorders developed due to service.  He has 
repeatedly stated that those disorders were not due to a specific 
injury, but due to a cumulative effect of the multiple jumps he 
performed over the years as a paratrooper.  He has also 
alternatively claimed that his disorders developed due to an 
undiagnosed illness based on his 2 months of service in the Gulf.

The Veteran's service treatment records are generally silent as 
to any complaints of, or treatment for, the low back, neck, left 
shoulder or right knee.  However, an August 1979 record noted a 
right knee injury and an August 1993 record noted right knee pain 
and a diagnosis of retropatellar pain syndrome.  In his November 
1993 retirement report of medical history, he reported recurrent 
back pain and denied a painful or "trick" shoulder or elbow.

The Veteran received a VA joints examination in May 1994, for 
complaints of lower back pain and right knee pain.  He reported 
no recollection of a specific injury, but that he had been 
airborne for 12 years or so and had made a lot of parachute 
jumps.  He claimed recurrent episodes of lower back pain and 
right knee intermittent episodes of pain and occasional swelling.  
The examiner found the back to have no spasm or tenderness; the 
knee had no redness, heat, swelling, tenderness to palpation or 
instability.  

The May 1994 VA examiner found an x-ray of the lumbar spine to 
show mild narrowing involving L5-S1 and unremarkable height of 
other intervertebral disc spaces and vertebral bodies; pedicles 
and transverse process were intact.  The examiner opined that the 
Veteran had low back syndrome - intermittently symptomatic.  The 
examiner also opined that the Veteran had recurrent right knee 
pain of uncertain etiology.  

A May 1999 VA x-ray of the cervical spine found it to not 
demonstrate a fracture or dislocation; alignment was 
satisfactory.  The examiner found no acute bone injury.

An August 1999 VA x-ray found the Veteran's left shoulder to have 
no fracture, dislocation or calcifying bursitis.  The examiner 
found no recognized abnormalities.

An August 1999 VA x-ray found slight scoliosis convex toward the 
right, which might be partly positional in nature.  The examiner 
noted satisfactory alignment, no compressions and a slight amount 
of disc space narrowing at L5-S1 with no destruction of pedicles.  
The examiner found no acute bone injury.

An October 1999 VA outpatient treatment record noted that the 
Veteran still felt pain in the left upper trapezius, but that it 
was less; he was diagnosed with neck pain.  

During a Persian Gulf Examination in August 1999, the Veteran 
reported 2 months of service in the Persian Gulf.  The examiner 
examined the Veteran's lumbosacral series and found slight disc 
space narrowing at L5-S1 and slight scoliosis convexed toward the 
right; the left shoulder x-ray showed no acute process.  The 
examiner noted a prior cervical spine x-ray showed a loss of 
lordosis.  The Veteran reported chronic right knee pain since 
about 1986, which felt like collapsing and would swell at times, 
chronic back pain from 1986, and left shoulder pain since about 
1994.  

The August 1999 examiner found the Veteran's neck to be tender 
with some muscle spasm in the left trapezius region; the 
posterior neck was tender when flexed but could be fully flexed 
and was also tender with extension and rotation.  The examiner 
found the Veteran's back to be tender at 80 degrees flexion, 30 
degrees extension and about 30 degrees lateral bending on each 
side.  The examiner found the joint to not appeal to have any 
warmth, effusions; there were full range of motions of the knees 
and ligaments did appear to be intact.  

The August 1999 examiner diagnosed the Veteran with chronic neck 
pain with loss of lordosis on the cervical spine, with some 
muscle spasm.  The examiner believed the Veteran could benefit 
from physical therapy for the neck and ordered additional 
examination regarding the neck, back and knee.

Subsequent VA outpatient treatment records generally indicate 
that the Veteran received treatment for his neck, including 
physical therapy.  A September 29, 1999 VA outpatient treatment 
record noted that the Veteran's x-rays of the cervical and lumbar 
spine were negative, but that the Veteran continued to complain 
of head and neck pain.  An October 1999 VA outpatient treatment 
record noted that the Veteran had been referred to physical 
therapy for neck pain treatment.  

A February 2000 VA outpatient treatment record noted that the 
Veteran complained of neck pain, beginning several years ago that 
had worsened the past year.  He reported that he had x-rays that 
may have revealed some arthritic changes.  The February 2000 VA 
examiner found the Veteran to have chronic cervical muscle spasm 
of unclear etiology.  

An August 2000 VA outpatient treatment record noted that the 
Veteran complained of neck pain for several years, that was worse 
over the last 2 days.  The examiner found the Veteran to have a 
painful neck with flexion of the left side and prescribed a MRI 
and prosthetic.

A September 2000 MRI of the cervical spine found well hydrated 
and maintained discs, with normal alignment and intact vertebral 
bodies and no abnormal cord signal or spinal stenosis.  The 
examiner found it to be a normal study.  An October 2000 VA 
outpatient treatment record found the Veteran's MRI to be within 
normal limits and diagnosed him with a muscle strain.

A November 2000 North Carolina Department of Health and Human 
Services report found the Veteran to have neck pain off and on 
for the past 5 years, without relief from skeletal relaxers and 
massage.  The examiner found the Veteran's neck to be supple with 
a full range of motion, strength and no goiter or adenopathy.  

The Veteran received a June 2001 VA consult for his left sided 
chronic neck and scapular pain.  The examiner found him to have 
chronic myofascial pain syndrome affecting the left upper 
trapezius of the levator scapulae and planned acupuncture 
treatment.

A May 2002 VA x-rays found the Veteran's right knee to show no 
evidence of fracture or dislocation; there was no destructive 
bony lesion or foreign body or effusion at the suprapatellar 
bursa.  The examiner found the knee to be a normal study.  

A May 2002 VA left shoulder x-ray found no evidence of fracture 
or dislocation; the humeral head appeared appropriately aligned 
relative to glenoid and no destructive bony lesion or foreign 
body was appreciated.  The examiner found it to be a normal 
study.

A May 2002 VA cervical spine x-ray found it to be normally 
aligned, with preservation of the vertebral bodies and disc 
spaces, with no fractures or dislocations; bony neural foramina 
was widely patent and prevertebral soft tissues unremarkable.  
The examiner found it to be a normal study.

A May 2002 VA lumbar spine x-ray similarly found it to be 
normally aligned, with preservation of the vertebral bodies and 
disc spaces, with no fractures or dislocations or destructive 
bony lesion or pars interarticularis defects.  The examiner found 
it to be a negative study.

The Veteran received a VA examination in May 2002.  The Veteran 
reported that his disorders were due to his multiple parachute 
jumps and landings and that he increasingly had pain for the 
claimed joints over the years.  The examiner found the Veteran's 
gait to be normal and that the appearance of the left shoulder 
and knee joints were within normal limits.  The examiner also 
found the cervical and lumbar spines to not reveal any evidence 
of painful motion, muscle spasm, weakness or tenderness.  The 
examiner determined that the right knee, left shoulder and 
cervical spine x-rays were normal; the lumbar spine x-ray was 
negative.  

The May 2002 VA examiner was unable to make a diagnosis for the 
right knee, left shoulder or neck, because there was no pathology 
to render a diagnosis in those cases.  The examiner found the 
Veteran to have a lumbosacral strain, based on the history of 
pain and some subjective pain during the range of motion.

A March 2003 VA outpatient treatment record noted that the 
Veteran complained of right knee and low back pain that was 
intermittent and chronic.  An addendum to that note found that 
the Veteran was most concerned about his left shoulder and right 
knee pain.  The Veteran reported air jumps, while denying any 
true injury.  The examiner found the Veteran to have pain with 
his range of motion of the left shoulder, positive tenderness to 
palpation of the AC joint, pain to palpation of the left 
trapezius muscle, right knee pain with range of motion, and 
crepitus.  The examiner found no effusion, pulses.

A March 2003 VA x-ray of the left shoulder to have well preserved 
left glenohumeral and AC joint space and smooth articular 
surface.  The examiner found no joint mouse, abnormal soft tissue 
calcification and bones were normal density and trabecular 
pattern.  

A March 2003 VA x-ray of the knees found the right knee to have 
no osseous or articular abnormalities.

An October 2003 private medical record, by Dr. T.P.F., reported 
that the Veteran was under his care for arthritis, but did not 
specify where the arthritis was located.  

The Veteran received another VA examination in July 2005.  The 
Veteran reported that his neck pain began in service and that he 
was treated at the army clinic; it had worsened over time.  The 
Veteran reported being able to care for himself and his wife who 
had multiple sclerosis.  The July 2005 VA examiner found, after 
review of the Veteran's x-rays, that the Veteran had a cervical 
sprain and strain, left shoulder sprain and strain.

The Veteran received a VA MRI in September 2006 of the right 
knee.  The examiner found a small effusion, believed to be a tear 
of the posterior horn of the lateral meniscus and that the signal 
in the anterior horn was probably degenerative; the medial 
meniscus showed no tear of the anterior cruciate, posterior 
cruciate, medial and lateral collateral ligament showed no 
abnormality; no fractures were seen.

The Veteran received another VA examination in October 2006, 
which included a review of the claims file.  The Veteran reported 
a history of pain in his neck and left shoulder since service.  
The examiner found x-rays of the cervical spine and left shoulder 
to be normal.  The examiner diagnosed the Veteran with no 
objective evidence of orthopedic disease in the neck or shoulder, 
but with trigger-point left rhomboid muscles.  The examiner found 
the Veteran's subjective complaints to not be supported by the 
objective physical findings and could not relate his neck and 
shoulder complaints to his active service or being a parachutist.

The Veteran received a VA orthopedic consultation in October 
2006.  The Veteran complained of right knee pain for several 
years.  The examiner found a 0 to 120 degrees range of motion, no 
crepitus and no effusion, as well as stable varus and valgus to 
stressors.  The examiner found the right knee neurovascularly 
intact distally, with no joint line tenderness.  The examiner 
found the Veteran to have right knee arthralgias, minimal 
degenerative joint disease changes in the right knee medial joint 
line and planned for the Veteran to have his knee films reviewed 
and a knee brace.

The Veteran received a private MRI, at Rankin Medical Center, in 
April 2007.  The examiner found a mild diffuse disc bulge at L5-
S1 producing mild stenosis of the L5 neural exit foramina and 
prominent epidural fat at L5-S1 producing compression of the 
cauda equine and thecal sac centrally, and surrounding the 
exiting nerve roots at that level.

A May 2007 private medical record, from St. Dominic - Jackson 
Memorial Hospital found the Veteran's cervical spine to have a 
minor disc bulge, with no significant canal or foraminal 
compromise; the remaining cervical spine was normal for posterior 
disc margin and central canal and foramina.  The examiner found 
the cervical spine cord and cervicomedullary junction to be 
unremarkable.  

A December 2007 letter from the Veteran's private physician, Dr. 
R.F., found that the Veteran had diagnoses including chronic pain 
in the lower back, neck, right shoulder and right knee.  Dr. R.F. 
reported that the Veteran had early degenerative disease and some 
mild disc bulging at C3-4 in the neck and L5-S1 in the back.  The 
examiner reported that although the Veteran could not recall a 
specific injury, he had regularly jumped out of airplanes in 
service and that he had been seen on many occasions during 
service for pain in the back, neck, knee and shoulder.  The 
examiner also reported that diagnostic tests revealed shoulder 
and knee degeneration.  The examiner opined that the pain in the 
back, right knee and shoulder were probably a cumulative injury 
from years of impact and that it was his opinion the pain was 
more likely than not service related.  The Veteran has also 
submitted another copy of the letter, that appears to indicate a 
handwritten editing of the letter, changing the disorder from the 
right to the left shoulder. 

A February 2008 VA outpatient treatment record note and March 
2008 addendum indicated that the Veteran's x-rays found no acute 
process mild degenerative joint disease of the lumbar spine and a 
normal cervical spine.  The knee x-rays were normal with no 
evidence of acute process or significant degenerative disease.

The Veteran received a VA examination in March 2009.  The Veteran 
reported that his back, right knee and left shoulder problems 
began in service.  The March 2009 VA examiner found x-rays of the 
cervical spine, left shoulder and right knee to be normal.  The 
examiner noted that the Veteran's service treatment records 
indicate reports of low back and right knee pain in service and a 
chronic report of problems since then.  The examiner found it to 
be at least as likely as not that the Veteran's current back 
problem and right knee problem were associated with his service 
career.  

However, the March 2009 VA examiner found the back to have a 
normal examination with normal straight leg raising; although the 
Veteran had low back pain with sciatic referral of pain down the 
left leg, there were no objective back problems on physical 
examination or evidence of sciatic neuropathy in the left neck.  
The examiner found the 2007 MRI to be within normal limits for a 
person of the Veteran's age.

Similarly, the March 2009 VA examiner found the right knee x-rays 
and MRI done in 2006 to be within normal limits.  The examiner 
found the disability relating to the Veteran's right knee to be 
minimal and mainly consist of arthralgias, with no objective 
findings.  

Regarding the cervical spine, the March 2009 VA examiner found no 
evidence that a disorder originated during the Veteran's service 
career and that the evidence or record indicates he first 
complained of it in 1998 or 1999.  The examiner further noted 
that x-rays are normal, and other than some limitation of motion, 
there were no objective findings in the neck.  The examiner 
opined it was less likely as not that his neck pain is not 
associated with his military career.  Although the language of 
the March 2009 VA examiner's opinion is somewhat unclear, when 
taken in reference with his findings, the record indicates that 
the examiner determined that the Veteran's cervical spine claim 
was not related to service.  

The March 2009 VA examiner found the Veteran's left shoulder pain 
to be related to his neck, with the only abnormality being a loss 
of range of motion of terminal abduction.  The examiner found the 
Veteran to have a normal left shoulder and hence it was less 
likely as not associated with his military service.

A March 2009 VA examination addendum found MRIs of the right knee 
and lumbosacral spine to be within normal limits.  The examiner 
noted that during his examination of the knees, x-rays were 
normal and the MRI is normal.  

An April 2009 VA examination addendum found that the bone scan 
found some uptakes in the midcervical, midthroacic and 
costochondral junctions.  The examiner found that despite the 
Veteran's complaints for the midcervical spine, it was not 
associated with service.  The examiner reported that the area 
complained of by the Veteran did not show up on the bone scan and 
that his opinion was not changed.

The Veteran also has numerous private medical records generally 
indicating complaints of, or treatment for, the claimed 
disorders, including for pain.  Other VA outpatient treatment 
records provided similar information regarding the Veteran's 
reports of pain and treatment.  However, other than those 
indicated above, they did not include medical opinions as to the 
etiology of the claimed disorders.

The Board recognizes that the record contains competing medical 
opinions as to the diagnosis of the Veteran's currently claimed 
disorders.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71.  ("The probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The record is clear that the Veteran currently claims that he has 
had pain resulting from the claimed disorders since service.  The 
Veteran has repeatedly indicated that he did not have a specific 
injury in service, but that his claimed disorders were 
cumulatively due to his in-service experiences jumping from 
airplanes.

Service treatment records generally do not indicate numerous 
complaints or treatment over the Veteran's 20 years of service.  
However, some treatment is indicated.  For example, an August 
1993 service treatment record noted that the Veteran complained 
of right knee pain, for 2 weeks, though he did not bump or hit 
his knee.  That examiner diagnosed him with retropatellar pain 
syndrome.  The November 1993 retirement examination found the 
Veteran's upper extremities, feet, lower extremities and spine to 
be normal.  It noted that the Veteran used to run regularly, but 
quit due to his knee.  The November 1993 Report of Medical 
History found the Veteran to deny bone, joint or other deformity 
and a painful or "trick" shoulder or elbow; to claim to have 
swollen or painful joints and recurrent back pain; and to not 
know whether he had a "trick" or locked knee.  

The evidence of record, for the years shortly after the Veteran's 
separation from service, generally indicate that the Veteran was 
not diagnosed with specific disorders.  

However, the May 1994 VA examination, months after the Veteran's 
separation from service, noted a continued report of low back and 
right knee pain, supporting the Veteran's claim of chronic low 
back and right knee pain.  The VA examiner found the Veteran to 
have low back syndrome - intermittently symptomatic.  The 
examiner also opined that the Veteran had recurrent right knee 
pain of uncertain etiology.  

Although the Veteran had reports of low back and right knee pain, 
the subsequent evidence has been conflicting as to what disorders 
the Veteran specifically had and whether they were related to 
service.

Multiple VA x-rays repeatedly found the Veteran to have no acute 
bone injuries prior to the August 1999 Persian Gulf Examination, 
though he reported low back and knee pain, initially, and later 
neck and left shoulder pain.  The August 1999 VA examiner found 
lumbosacral x-rays to show slight disc narrowing at L5-S1 and 
slight scoliosis convexed toward the right, no acute process of 
the left shoulder and a loss of lordosis of the cervical spine, 
based on a previous x-ray.  The examiner diagnosed the Veteran 
with chronic neck pain with loss of lordosis of the cervical 
spine, with some muscle spasm.

VA x-rays were generally negative for years following the 
Veteran's separation from service, including from September 1999 
x-rays for the cervical and lumbar spine, the May 2002 ones for 
the right knee, left shoulder, cervical spine and lumbar spine, 
and the March 2003 ones for the left shoulder and knees.  
Similarly, a September 2000 MRI that found the cervical spine to 
have a normal study with well hydrated and maintained discs, with 
normal alignment and intact vertebral bodies and no abnormal cord 
signal or spinal stenosis.   

The Veteran's neck and shoulder have also generally carried 
multiple diagnoses regarding his muscles.  A February 2000 VA 
outpatient treatment record diagnosed the Veteran with chronic 
cervical muscle spasm of unclear etiology.  An October 2000 VA 
outpatient treatment record found a cervical spine muscle strain.  
A June 2001 VA outpatient treatment record similarly found the 
Veteran to have chronic myofascial pain syndrome affecting the 
left upper trapezius and levator scapulae.  A July 2005 VA 
examination diagnosed him with a cervical sprain and strain and 
left shoulder sprain and strain.  The October 2006 VA examiner 
diagnosed the Veteran with no objective evidence of orthopedic 
disease in the neck or shoulder, but with trigger-point left 
rhomboid muscles that could be not related to his active service 
or being a parachutist.

There are also numerous medical records indicating that the 
Veteran did not have diagnoses for his claimed disorders.  The 
May 2002 VA examiner was unable to make a diagnosis for the right 
knee, left shoulder or neck because there was no pathology for a 
diagnosis, though he found the Veteran to have a lumbosacral 
strain.

The Veteran did have some later diagnoses regarding his right 
knee.  A September 2006 VA MRI of the right knee found a small 
effusion and possible degeneration.  A subsequent October 2006 VA 
orthopedic consultation found the Veteran to have right knee 
arthralgias and minimal degenerative joint disease changes in the 
right knee medial joint line.  The knee x-rays, discussed in a 
March 2008 VA outpatient treatment record addendum were normal 
with no evidence of acute process or significant degenerative 
disease.

In regards to the Veteran's cervical and lumbar spine, he 
received conflicting diagnoses.  An April 2006 private MRI, from 
Rankin Medical Center, indicated a mild diffuse disc bulge at L5-
S1, producing mild stenosis.  A May 2007 record from St. Dominic 
similarly found a minor disc bulge of the cervical spine.  A 
February 2008 VA outpatient treatment record note and March 2008 
addendum indicated that his x-rays found no acute process mild 
degenerative joint disease of the lumbar spine and normal 
cervical spine.  

The most recent evidence, from the March 2009 VA examination, 
found x-rays of the cervical spine, left shoulder and right knee 
to be normal.  The examiner found the 2006 MRI, which had been 
made regarding the Veteran's right knee, to be within normal 
limits for a person of the Veteran's age.  The March 2009 VA 
examination addendum found MRIs of the right knee and lumbosacral 
spine to be within normal limits.  

Overall, the March 2009 VA examiner noted that the Veteran's 
service treatment records indicated reports of low back and right 
knee pain in service and chronic reports of problems since then.  
The examiner found it to be at least as likely as not that the 
Veteran's current back problem and right knee problem were 
associated with his service career.  The examiner also diagnosed 
the Veteran with lumbosacral spine degenerative disc disease with 
left sciatic radiation and right knee strain.

Although the March 2009 VA examiner diagnosed the Veteran with a 
cervical spine strain, the examiner found no evidence that it 
originated in service and noted that from the records it appeared 
to have started years after his discharge.  The VA examiner found 
it less likely that the neck pain was associated with service.  
In an April 2009 addendum, the examiner further noted that the 
area complained of by the Veteran regarding his cervical spine 
did not show up on the bone scan and that his opinion had not 
changed.

The March 2009 VA examiner also opined that the Veteran's left 
shoulder pain was related to his neck, that he had a normal left 
shoulder and that it was less likely as not associated with the 
Veteran's service.

The only other medical opinion of record regarding the Veteran's 
claim is the December 2007 letter from Dr. R.F., opining that the 
pain in the back, right knee and shoulder are probably the result 
of cumulative injury from years of impact and that it was his 
opinion that pain was more likely than not service related.

The Board generally finds the March 2009 VA examination to be the 
most probative medical opinion of record.  Initially, the Board 
notes that it may find more recent medical opinions to be of 
greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) 
(affirming the denial of service connection and determining that 
"there is a plausible basis...supporting the conclusion that the 
more recent medical opinions were of greater probative value"); 
see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming 
the Board's decision when it "relied upon the most recent VA 
examination").

Furthermore, the March 2009 VA examination was also the most in 
depth of all the examinations of record.  In addition to an 
examination of the Veteran, the examiner also reviewed the claims 
file and reviewed several new x-rays, MRIs and a bone scan in 
reaching his opinion, which was the most inclusive cumulative 
medical testing received by the Veteran of record.  He also 
provided the most in depth rationales as to how he reached his 
medical conclusions, discussing both the Veteran's history and 
his own findings regarding the Veteran's physiology.  
Furthermore, the March 2009 VA examiner's findings are the most 
consistent with the other medical evidence of record in regards 
to the Veteran's diagnoses of record.

Although Dr. R.F., in his December 2007 letter opined that the 
pain in the back, right knee and shoulder are probably the result 
of cumulative injury from years of impact and that it was his 
opinion the pain was more likely than not service related, the 
Board notes that he did not indicate that he reviewed the 
Veteran's medical history in forming his opinion.  He did not 
address significant matters, as the March 2009 VA examiner did, 
regarding the service treatment records and the post service 
medical records.  Dr. R. F. appeared to only rely on the 
Veteran's reports of chronic pain regarding his back, knee and 
shoulder since service, which as will be demonstrated are not 
credible.  As such, the Board finds the March 2009 VA examination 
to be the most probative medical evidence of record.

However, the Board finds the Veteran's statements to not be 
credible.  The Board does not deny that the Veteran is able to 
report symptoms, though he is not able to make causation 
determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).   
However, in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The Board finds that the service 
treatment records and the post-service medical treatment records 
to carry far more weight of credibility and probative value that 
the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the unsupported assertions of 
events now over half a century past, made in connection with his 
claim for monetary benefits from the government. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  

The service treatment records clearly indicate that the Veteran 
complained of low back and knee pain, but not neck or shoulder 
pain.  Additionally, in his November 1993 retirement examination 
report of medical history, he specifically denied a painful or 
"trick" shoulder or elbow.  Additionally, although he reported 
recurrent back pain, he did not indicate that it was related to 
his neck.  Furthermore, the record is silent as to any complaints 
regarding the Veteran's neck or shoulder for years following his 
discharge from service.  During his May 1994 general VA 
examination he did not report any neck pain when asked about his 
head and neck.  Indeed, he did not claim either shoulder or neck 
disorders with his other March 1994 claims for service 
connection.  As such, the record does not indicate that the 
Veteran has had chronic shoulder and neck pain since service.

The Board notes that the Veteran has also claimed that his 
claimed disorders are due to an undiagnosed illness, based on his 
two months of service in the Persian Gulf, and provided an 
article based on that opinion.  The Board finds that none of the 
material submitted in this case appears to meet the standard set 
forth in Wallin because it does not delve into an association 
between the Veteran's service and his current disorder. The 
article proffered by the Veteran is not regarded as helpful as 
not one of them applies the specific facts to this specific case. 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board notes 
that the Veteran has not been diagnosed with a Gulf War related 
illness, such that he could develop secondary disorders.  
Additionally, the Veteran's cervical spine disorder has been 
diagnosed as a strain and examiners have found no objective 
current problems with the Veteran's left shoulder.  As such, his 
cervical spine strain is manifestly a diagnosed condition and his 
claimed neck disorder has been found by the March 2009 VA 
examiner to be pain secondary to the cervical spine strain.  
Thus, the Persian Gulf theory is untenable.

The preponderance of evidence indicates that the Veteran's 
claimed neck and left shoulder disorders were not incurred until 
years after his discharge from service and the most probative 
medical evidence of record finds that they were not due to 
service.  The medical evidence of record also indicates that the 
Veteran did not complain of the disorder for years following his 
discharge.  As the preponderance of the evidence is against the 
left should and neck claims, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claims for service connection for neck and left shoulder 
disorders are denied. 

However, in regards to the low back and right knee claims, the 
evidence indicates that he had complaints of, or treatment for, 
the low back and right knee in service.  Additionally, he 
continued to make credible complaints of chronic pain regarding 
those disorders following service.  Although the March 2009 VA 
examiner generally found x-rays and MRIs regarding those body 
part to be normal, he still diagnosed the Veteran with 
lumbosacral spine degenerative disc disease with left sciatic 
radiation and right knee strain, indicating current disorders.  
The March 2009 VA examiner also found it to be at least as likely 
as not that the Veteran's current back problem and right knee 
problem were associated with his service career.  As the evidence 
is at least at equipoise, the benefit of the doubt rule applies.  
As such, the claims for service connection for low back and right 
knee disorders are granted.

Increased Rating Law

Disability evaluations are determined by evaluating the extent to 
which a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

Hypertension Claim

The Veteran's contends that his service-connected hypertension is 
more severe than indicated by the 10 percent rating previously 
granted him.  As will be discussed herein, the current analysis 
will cover the Veteran's claim prior to July 13, 2009.

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures predominantly 
160 or more, or for an individual with a history of diastolic 
pressures predominantly 100 or more who require continuous 
medication for control.  The next higher 20 percent evaluation 
contemplates hypertension with diastolic pressures predominantly 
110 or more, or systolic pressures predominantly 200 or more.  
The next higher 40 percent disability rating would be warranted 
if diastolic pressure was predominantly 120 or more, while the 
next higher 60 percent disability rating would be warranted with 
a diastolic pressure predominantly of 130 or more.

The Veteran's blood pressure readings have gone up and down over 
the course of this appeal.  An April 2000 VA outpatient treatment 
record noted a reading of 148/98.  An April 2001 VA outpatient 
treatment record noted a blood pressure of 142/90.

The Veteran received a VA examination in July 2002.  The Veteran 
reported sometimes feeling lightheaded and dizzy and reported 
having fainted for his elevated blood pressure.  He also reported 
being on medication for the disability.  The examiner noted a 
sitting blood pressure of 132/88, a lying pressure of 130/70 and 
a standing pressure of 133/80.

A March 2003 VA outpatient treatment record noted a blood 
pressure of 149/97.  A July 2004 VA outpatient treatment record 
noted 130/86.   A November 2004 VA outpatient treatment record 
noted a reading of 140/90.  An April 2005 VA outpatient treatment 
record noted 142/68.  A June 2005 VA outpatient treatment record 
noted a reading of 140/83.

Private medical records, from T.P.F., D.O., reported blood 
pressure readings of 137/78 in October 2003, 138/88 in August 
2003, 145/83 on July 23, 2003, and 138/88 in July 9, 2003.

A September 2004 private medical record, from University Medicine 
Associates noted a blood pressure o 125/82.  A March 2004 private 
medical record, from the same place, noted a reading of 137/93.

The Veteran received another VA examination in September 2006 and 
received readings of 162/92 sitting, 130/90 supine, and 140/100 
standing.  

An October 2006 VA orthopedic consult noted a blood pressure of 
166/86.  A December 1, 2006 VA outpatient treatment record noted 
a pressure of 155/85, while a December 11, 2006 VA outpatient 
treatment record noted 128/80 and a December 22, 2006 VA 
outpatient treatment record noted a reading of 138/90.  

A January 2007 VA outpatient treatment record noted 156/85.  A 
March 2007 VA outpatient treatment record noted 174/109 and an 
April 2007 VA outpatient treatment record noted 159/94.  An 
August 2007 VA outpatient treatment record noted 172/99 and a 
September 2007 VA outpatient treatment record noted 139/79.

Private medical records from Dr. R.F., reported blood pressure 
readings of 136/94 in June 2007 and 149/97 in April 2007.

A February 2008 VA outpatient treatment record found 166/102.  A 
March 13, 2008 addendum noted that the Veteran's medication 
regimen had been adjusted to improve blood pressure control.

An April 2008 VA outpatient treatment record noted a blood 
pressure reading of 128/80  and the Veteran noted that his blood 
pressure had been running around 120/70 at home.

A March 2009 VA examination noted that the Veteran continued to 
receive medication for his high blood pressure.  The examiner 
found the Veteran to have hypertension treated with multiple 
medications, with fair control.  There was a reading of 130/90 
and no evidence of end organ damage.

A July 2009 private medical record, from Alliance Family Care, 
noted a blood pressure reading of 181/123.  An August 2009 
private medical record, from the same place, noted a blood 
pressure reading of 191/111.

An April 2010 private medical record, from East Metro 
Rheumatology noted a blood pressure reading of 147/93.  A July 
2010 private medical record, from the same place, found 169/121.

A July 2010 VA outpatient treatment record noted a blood pressure 
of 164/94.

A compensable, 10 percent evaluation, under Diagnostic Code 7101, 
is for assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures predominantly 
160 or more, or for an individual with a history of diastolic 
pressures predominantly 100 or more who require continuous 
medication for control.   The earlier medical records, both 
private and VA, over the course of the Veteran's appeal have 
reflected diastolic pressures predominantly less than 100, but 
requiring continuous medication for control, which is indicative 
of  a 10 percent disability rating.  Although the Veteran's blood 
pressure readings had generally fluctuated, they were 
predominantly under 100 for diastolic pressures of less than 100.  

The first indication that the Veteran's predominant blood 
pressure readings had possibly changed was the February 29, 2008 
VA outpatient treatment record that found a reading 166/102.  A 
March 13, 2008 addendum noted that the Veteran's medication 
regimen had been adjusted to improve blood pressure control.  The 
medical notes and the change in medication indicate that the 
Veteran's blood pressure was generally under control prior to 
that time.  Additionally, even with that elevated reading, the 
Veteran's diastolic pressure was still under 110 and his systolic 
pressure was still under 200, such that he did not meet the 
criteria for a 20 percent rating at that time. 

Subsequent medical records also continued to have diastolic 
pressures under 110 and systolic pressures under 200, indicative 
of a 10 percent rating.  The April 15, 2008 VA outpatient 
treatment record noted a blood pressure of 172/109.  A week 
later, the April 22, 2008 VA outpatient treatment record noted a 
significantly lower blood pressure reading of 128/80 and noted 
that the Veteran himself reported that his blood pressure had 
been running around 120/70 at home.  The March 2009 VA 
examination similarly noted a reading of 130/90, with medication, 
indicative of a 10 percent disability rating.  

The first indication of a blood pressure reading of a diastolic 
pressure of 110 or more was the July 13, 2009 private medical 
record, from Alliance Family Care, which noted a blood pressure 
reading of 181/123.  The August 2009 Alliance Family Care record 
similarly noted a blood pressure reading of 191/111.

Subsequent blood pressure readings fluctuated above and below the 
criteria for a disability rating in excess of 10 percent.  An 
April 2010 private medical record, from East Metro Rheumatology 
noted a blood pressure reading of 147/93.  A July 2010 private 
medical record, from the same place, found 169/121.  A July 2010 
VA outpatient treatment record noted a blood pressure of 164/94.

The Veteran's systolic pressures have consistently been under 
200, such that a rating in excess of 10 percent on that basis is 
not warranted at any time.  The Veteran's diastolic pressures 
were also consistently under 110 until July 13, 2009, when it hit 
181/123.  As such a disability rating in excess of 10 percent is 
also not warranted prior to that time.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 
58. The Veteran's claim for a disability rating in excess of 10 
percent for hypertension, prior to July 13, 2009, is denied. 

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.   The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria.  The 
Board also finds that no exceptional or unusual factors are in 
evidence, such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an extraschedular 
evaluation.   






[Continued on the next page]  
ORDER

Service connection for a low back disorder, including lumbosacral 
degenerative disc disease, is granted.

Service connection for a right knee disorder is granted, 
including a right knee strain, is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a cervical spine disorder, claimed as a 
neck disorder, is denied.

A disability rating in excess of 10 percent for hypertension, 
prior to July 13, 2009, is denied.


REMAND

The Veteran has claimed to have chronic headaches due to service, 
secondary to his service-connected hypertension, secondary to his 
non-service-connected neck disorder, and/or due to an undiagnosed 
illness due to his Gulf War service.  The Veteran has also 
claimed that his service-connected hypertension is more severe 
than indicated by the 10 percent disability rating previously 
granted him.

The Veteran's service treatment records generally did not 
indicate any complaints of, or treatment for, headaches.  
Following his February 1994 discharge, the Veteran received a 
general VA examination in May 1994, which included a report of a 
headache located on the left side of his head.  He reported 
taking Tylenol and that he had never had headache problems in the 
past.  The May 1994 VA examiner found him to have a history of 
headaches, etiology unknown.  

A Persian Gulf examination in September 1999 reported that the 
Veteran served in the Gulf for 2 months and complained of having 
chronic headaches since 1991; the examiner diagnosed him with 
tension headaches.  More recent medical records are conflicting 
as to whether the Veteran has headaches.  For example, the 
Veteran denied headaches in a February 2008 VA outpatient 
treatment record, but reported headaches in an April 2010 private 
medical record, from East Metro Rheumatology.  

The Veteran also received a VA examination in March 2009, in 
which he reported having headaches since 1985 until 1986, while 
stationed in Germany.  The VA examiner opined that the Veteran 
had vascular (tension-type) headaches and that based on the 
overall evidence of record it was less likely as not that the 
Veteran's headaches are related to his hypertension.  However, 
the examiner did not opine as to whether the Veteran's headaches 
could be directly attributed to service.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant as to why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The 
RO/AMC should request that the March 2009 VA examiner review the 
records and provide an addendum to his medical opinion addressing 
headaches, including an opinion as to whether it is due to 
service, including his two months of Gulf War service.  If the 
March 2009 VA examiner is unavailable, a new VA medical opinion 
should be provided addressing the claim.

In regards to the Veteran's hypertension, the Veteran's systolic 
pressures have consistently been under 200, such that a rating in 
excess of 10 percent on that basis is not warranted at any time.  
However, the Veteran's diastolic pressures which had been 
consistently under 110 until July 13, 2009, reached the level of 
181/123.  

After July 13, 2009, the Veteran's blood pressure fluctuated 
more.  It was 191/111 in an Alliance Family Care August 2009 
record.  The other readings of record were at 147/93 in an April 
2010 East Metro Rheumatology note, back down to 164/94 in a July 
21, 2010 VA outpatient treatment record, but then back up to 
169/121 in a July 23, 2010 East Metro Rheumatology note.  As the 
Veteran's blood pressure readings have indicated a possible 
worsening of his hypertension, as first indicated in the July 13, 
2009 VA outpatient treatment record, but has not indicated a 
predominant findings fitting the hypertension rating criteria, a 
remand is necessary to determine his current level of disability.  
As such, the Board has no discretion and must remand this matter 
to afford the Veteran an opportunity to undergo a contemporaneous 
VA examination to assess the current nature, extent and severity 
of his disability.  See generally Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  Additionally, the Board notes that a May 28, 2010 VA 
Form 21-0820 noted that the Veteran reported the QTC had 
cancelled an examination and that the RO planned to schedule the 
Veteran for another examination.  If another VA examination had 
been scheduled in regards to the current severity of the 
Veteran's hypertension claim, that would be relevant.

Additionally, VA outpatient treatment records have not been 
associated with the claims file since June 2008, other than the 
one provided by the Veteran.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 
C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate 
with the claims file any unassociated VA 
medical records not already associated 
with the claims file.  

2.  After any unassociated evidence has 
been associated with the claims file, the 
RO/AMC should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any headaches disorder found 
to be present, including whether the 
Veteran's claimed headaches are due to 
service, including his Gulf War service, 
or secondary to his service-connected 
hypertension.  

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail. 
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any mental disorder 
found to be present had its onset in, was 
aggravated by, or is otherwise related to 
service, and specifically including 
whether it is due to an undiagnosed 
illness caused by his Gulf War service, or 
secondary to his service-connected 
hypertension.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service medical records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  After any unassociated evidence has 
been associated with the claims file, the 
Veteran should be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his hypertension.

The examiner's findings should 
specifically include a determination of 
the Veteran predominantly diastolic and 
systolic pressures indicative of his 
hypertension, since July 13, 2009.

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


